Citation Nr: 1748361	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-08 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond October 20, 2005.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1987 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a delimiting date after October 20, 2005 and an extension of the delimiting date.  The Veteran timely appealed those issues.

In March 2015, the Veteran testified at a Board hearing; a transcript of that hearing is associated with the claims file.  In May 2017, VA advised the Veteran that the Veterans Law Judge (VLJ) who conducted the March 2015 hearing is no longer employed by the Board and informed him of his right to request another Board hearing before a different VLJ.  See 05/19/17 VBMS, Correspondence.  That same month, the Veteran, through his representative, indicated that he did not wish to appear at another Board hearing.  See 05/24/17 VBMS, Correspondence.

The Board previously considered and remanded this matter in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained below, the Board finds that the AOJ did not substantially comply with the May 2015 Board remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand is necessary.  

As noted in the May 2015 remand narrative, the Veteran reported that from 1991 until at least 2000 he received routine medical treatment at Walter Reed Army Medical Center, and since 2000, he has sporadically been treated by that facility.  Although the Veteran's service treatment records include medical records from that facility, VA has not requested relevant records directly from the facility.  The Board instructed the AOJ to submit such a request.  There is, however, no indication that the AOJ complied with this remand directive.  See August 2017 Informal Hearing Presentation, at 4 (pointing out that treatment records from Walter Reed are material in determining whether the Veteran's disability prevented him from pursuing an eduction prior to 2009).

The May 2015 Board remand also instructed the AOJ to obtain any relevant VA treatment records.  A May 2017 supplemental statement of the case indicates that, in January 2015, the AOJ submitted a request for medical records.  The record, however, is devoid of any VA treatment records or a finding that they are unavailable.  As such, the AOJ did not substantially comply with the remand directive.

The May 2015 Board remand also instructed the AOJ to ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, including HIV, depression, asthma and/or tinea versicolor, which is not already of record, particularly any treatment he may have had since October 1995.  There is, however no indication that the AOJ complied with this remand directive.

Finally, the May 2015 Board remand instructed the AOJ to attempt to obtain through official sources any of the Veteran's service treatment and personnel records, including any Form DD-215 that may exist, that are not currently associated with the claims file.  The Board added that, if any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.  The record shows that the AOJ obtained the Veteran's service treatment and personnel records, and that it attempted to obtain any Form DD-215 that may exist.  With regard to the latter, a January 2016 email from the U.S. Army Human Resources Command reflects a finding that there is no Form DD-215 on file.  A January 2017 letter notified this finding to the Veteran.  Notwithstanding, the Veteran's representative contends that the AOJ failed to substantially comply with Board's remand order because it did not include a memorandum of unavailability regarding the DD-215 in the Veteran's claims file.  See 08/04/17 VBMS, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief), at 3-4.  On remand, and in the interest of affording every possible consideration to the Veteran, the AOJ should issue such a memorandum of unavailability and associate it with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant treatment records from the Walter Reed Army Medical Center since 1991 and associate those documents with the claims file.  If those records are unavailable and further attempts to obtain those records would be futile, such should be noted in a memorandum of unavailability which is placed in the claims file and the Veteran should be notified.

2.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, including HIV, depression, asthma and/or tinea versicolor, which is not already of record, particularly any treatment he may have had since October 1995.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Issue a memorandum of unavailability documenting all efforts to obtain any available Form DD-215 and provide adequate notice of such to the Veteran. 

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond October 20, 2005.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

